DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 22-39) in the reply filed on 3/23/2021 is acknowledged.

Status of the Application
Claims 22-42 have been examined in this application.  Claims 1-21 have been canceled.  Claims 40-42 are newly added.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 10/14/2019 has been acknowledged by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0344045 to Jewett et al. (hereinafter Jewett).
As per claim 40, Jewett teaches:  A method of making a sectioned continuous string of springs for use in an assembler, said method comprising:
providing a first supply string of pocketed springs (see Fig. 2, first row [30])  containing first springs (see Fig. 3A, coil spring [38]); 
cutting the first supply string of pocketed springs to a desired length (the Examiner notes that cutting the row [30] of pocketed springs is an inherent step as the rows cannot be indefinitely long in order for form a spring support/mattress);
providing a second supply string of pocketed springs (see Fig. 2, second row [30]) containing springs (see Fig. 3A, coil spring [38]) different than the first springs (see para [0010, 0013, 0074]: use of “different height” springs is disclosed for adjacent rows);
cutting the second supply string of pocketed springs to a desired length (the Examiner notes that cutting the row [30] of pocketed springs is an inherent step as the rows cannot be indefinitely long in order for form a spring support/mattress);
securing overlapping tabs of the first and second supply strings of pocketed springs together (see Fig. 3B, longitudinal seam [78] and para [0069]).
When reading the preamble in the context of the entire claim, the recitation: “for use in an assembler” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As per claim 42, Jewett teaches all the limitations as described in the above rejection of claim 40, and additionally teaches:  wherein the pocketed springs within the first supply string of pocketed springs are a different geometry than the pocketed springs within the second supply string of pocketed springs (see para [0010, 0013, 0074]: use of “different height” springs is disclosed for adjacent rows- the Examiner interprets a different height to read on a claimed “different geometry” as well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0344045 to Jewett.
As per claim 22, Jewett teaches:  A method of making a sectioned continuous string of pocketed springs for use in an assembler, said method comprising:
cutting (the Examiner notes that cutting the row [30] of pocketed springs is an inherent step as the rows cannot be indefinitely long in order for form a spring support/mattress); a first supply string (see Fig. 2, first row [30]) of pocketed 
cutting (the Examiner notes that cutting the row [30] of pocketed springs is an inherent step as the rows cannot be indefinitely long in order for form a spring support/mattress) a second supply string (see Fig. 2, second row [30]) of pocketed springs (see Fig. 3A, middle [26]), leaving a second tab (see Fig. 2-3A, second tab [50]).
Jewett, however, does not explicitly teach “welding overlapping first and second tabs of the first and second supply strings of pocketed springs” as Jewett teaches the use of a “longitudinal seam [78],” however, paragraph [0063] further suggests that the material forming the pockets “may be welded to itself.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have welded the overlapping tabs of Jewett as a means to join the first and second tabs together as opposed to using a generic seam, for the purpose of using less material (thread) to joining separate rows of pocketed springs.
When reading the preamble in the context of the entire claim, the recitation: “for use in an assembler” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co.
As per claim 23, Jewett teaches all the limitations as described in the above rejection of claim 22, and additionally teaches:  wherein the springs of the first supply string of pocketed springs are different than the springs of the second supply string of pocketed springs (see para [0010, 0013, 0074]: use of “different height” springs is disclosed for adjacent rows).
As per claim 25, Jewett teaches all the limitations as described in the above rejection of claim 22, and additionally teaches:  wherein the springs of the first supply string of pocketed springs are a different geometry than the springs of the second string of pocketed springs (see para [0010, 0013, 0074]: use of “different height” springs is disclosed for adjacent rows- the Examiner interprets a different height to read on a claimed “different geometry” as well).
As per claim 26, Jewett teaches:  A method of making a sectioned continuous string of springs for use in an assembler, said method comprising:
providing a first supply string of pocketed springs (see Fig. 2, first row [30])  containing first springs (see Fig. 3A, coil spring [38]); cutting the first supply string of pocketed springs to a desired length (the Examiner notes that cutting the row [30] of pocketed springs is an inherent step as the rows cannot be indefinitely long in order for form a spring support/mattress);
providing a second supply string of pocketed springs (see Fig. 2, second row [30]) containing springs (see Fig. 3A, coil spring [38]) different than the first springs (see para [0010, 0013, 0074]: use of “different height” springs is disclosed for adjacent rows);
cutting the second supply string of pocketed springs to a desired length (the Examiner notes that cutting the row [30] of pocketed springs is an inherent step as the rows cannot be indefinitely long in order for form a spring support/mattress).
Jewett, however, does not explicitly teach “welding overlapping tabs of the first and second supply strings of pocketed springs” as Jewett teaches the use of a “longitudinal seam [78],” however, paragraph [0063] further suggests that the material forming the pockets “may be welded to itself.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have welded the overlapping tabs of Jewett as a means to join the first and second tabs together as opposed to using a generic seam, for the purpose of using less material (thread) to joining separate rows of pocketed springs.
When reading the preamble in the context of the entire claim, the recitation: “for use in an assembler” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As per claim 28, Jewett teaches all the limitations as described in the above rejection of claim 26, and additionally teaches:  wherein the pocketed springs of the first supply string of pocketed springs are a different geometry than the pocketed springs of .

Claim 24, 27, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0344045 to Jewett in view of U.S. Patent 2004/0103479 to Mossbeck et al. (hereinafter Mossbeck).
As per claim 24, Jewett teaches all the limitations as described in the above rejection of claim 22, however, it does not explicitly teach the following which is described by Mossbeck:  wherein the springs of the first supply string of pocketed springs are a different gauge than the springs of the second string of pocketed springs (see para [0007]: “One known method of posturizing a pocketed spring unit has been to incorporate springs made of different gauge wire into the strings of springs. For example, the springs incorporated into the strings of springs within certain sections or zones of the spring assembly are made of a larger gauge wire than the springs incorporated into the strings of springs of the other sections or zones of the spring assembly”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jewett with these aforementioned teachings of Mossbeck for the purpose of selected one gauge of wire for a first row of pocketed springs of Jewett and further selected a different gauge wire for a second row a pocketed springs of Jewett in accordance with Mossbeck to create zones with different firmness profiles (see Mossbeck, para [0007]). 
As per claim 27, Jewett teaches all the limitations as described in the above rejection of claim 26, however, it does not explicitly teach the following which is described by Mossbeck:  wherein the pocketed springs within the first supply string of pocketed springs have a different geometry than the pocketed springs within the second supply string of pocketed springs (see para [0007]: “One known method of posturizing a pocketed spring unit has been to incorporate springs made of different gauge wire into the strings of springs. For example, the springs incorporated into the strings of springs within certain sections or zones of the spring assembly are made of a larger gauge wire than the springs incorporated into the strings of springs of the other sections or zones of the spring assembly”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jewett with these aforementioned teachings of Mossbeck for the purpose of selected one gauge of wire for a first row of pocketed springs of Jewett and further selected a different gauge wire for a second row a pocketed springs of Jewett in accordance with Mossbeck to create zones with different firmness profiles (see Mossbeck, para [0007]).
As per claim 41, Jewett teaches all the limitations as described in the above rejection of claim 40, however, it does not explicitly teach the following which is described by Mossbeck:  wherein the pocketed springs within the first supply string of pocketed springs have a different geometry than the pocketed springs within the second supply string of pocketed springs (see para [0007]: “One known method of posturizing a pocketed spring unit has been to incorporate springs made of different gauge wire into the strings of springs. For example, the springs incorporated into the strings of springs 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jewett with these aforementioned teachings of Mossbeck for the purpose of selected one gauge of wire for a first row of pocketed springs of Jewett and further selected a different gauge wire for a second row a pocketed springs of Jewett in accordance with Mossbeck to create zones with different firmness profiles (see Mossbeck, para [0007]). 

Allowable Subject Matter
Claims 29-39 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show pocketed spring and assembly methods with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/7/2021